DETAILED ACTION
This Office action is in response to the amendment filed on February 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. Pub. No. 2007/0139839 A1) in view of Takahashi et al. (U.S. Pub. No. 2017/0373592 A1).

In re claim 1, Yoshihara discloses (Fig. 3) a switching regulator (110) comprising: 
a first switch circuit (MP1), having a first connection node coupled to a first reference voltage (source node of MP1 is coupled to input voltage E1), and a second connection node coupled to one end of an inductor (drain node of MP1 is coupled to the left side terminal of inductor L1); 
a second switch circuit (MN1), having a first connection node coupled to a second reference voltage that is different from the first reference voltage (source node of MN1 is coupled to the ground, and the ground voltage is different from the input voltage E1), and a second connection node coupled to said one end of the inductor (drain node of MN1 is coupled to the left side terminal of inductor L1); and 
a protection circuit (200), arranged to sense a voltage level at the first connection node of the first switch circuit (using the high side voltage detection circuit 201), and selectively enable an auxiliary current path in response to the voltage level at the first connection node of the first switch circuit (See Fig. 3 Para. 0042-0049 and Fig. 4 Para. 0050-0061), wherein the auxiliary current path and at least the first switch circuit are arranged in a parallel connection fashion (the protection circuit 200 is in parallel with respect to the switch MP1).
Yoshihara fails to disclose wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on.
Takahashi teaches (Fig. 1) a power converter circuit (10), wherein the protection circuit (50) disables the auxiliary current path (current path generated by the auxiliary circuit 20) during a period in which the first switch circuit (Sa1) is switched on (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on as disclosed in Takahashi to reduce the voltage applied across the resonance inductor (Para. 0010).

In re claim 2, Yoshihara discloses (Fig. 3) wherein the first reference voltage is a supply voltage (input voltage E1), and the second reference voltage is a ground voltage (ground).

In re claim 4, Yoshihara discloses (Figs. 3-4) wherein the protection circuit is further arranged to receive an auxiliary reference voltage, and automatically enables the auxiliary current path according to a difference between the auxiliary reference voltage and the voltage level at the first connection node of the first switch circuit (Para. 0042-0061).

In re claim 7, Yoshihara discloses (Figs. 3-4) wherein the protection circuit (200) comprises: an auxiliary transistor (Fig. 4, Para. 0050-0061), having a control node arranged to receive the auxiliary reference voltage (Fig. 4, Para. 0050-0061), a first connection node coupled to the first connection node of the first switch circuit (Fig. 4, Para. 0050-0061), and a second connection node coupled to said one end of the inductor (Fig. 4, Para. 0050-0061).

In re claim 8, Yoshihara discloses (Fig. 4) wherein a voltage level at the control node of the auxiliary transistor is constant (Para. 0050-0061).

In re claim 10, Yoshihara discloses (Figs. 4-5) wherein the protection circuit comprises: an auxiliary transistor (Para. 0050-0065), having a control node arranged to receive the auxiliary reference voltage (Para. 0050-0065), a first connection node coupled to the first connection node of the first switch circuit (Para. 0050-0065), and a second connection node coupled to the second reference voltage (Para. 0050-0065).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. Pub. No. 2007/0139839 A1) in view of Takahashi et al. (U.S. Pub. No. 2017/0373592 A1).

In re claim 1, Yoshihara discloses (Fig. 3) a switching regulator (110) comprising: 
a first switch circuit (MN1), having a first connection node coupled to a first reference voltage (source node of MN1 is coupled to the ground), and a second connection node coupled to one end of an inductor (drain node of MN1 is coupled to the left side terminal of inductor L1); 
a second switch circuit (MP1), having a first connection node coupled to a second reference voltage that is different from the first reference voltage (source node of MP1 is coupled to input voltage E1, and the input voltage is different from the ground voltage), and a second connection node coupled to said one end of the inductor (drain node of MP1 is coupled to the left side terminal of inductor L1); and 
a protection circuit (200), arranged to sense a voltage level at the first connection node of the first switch circuit (using the low side voltage detection circuit), and selectively enable an auxiliary current path in response to the voltage level at the first connection node of the first switch circuit (See Fig. 3 Para. 0042-0049 and Fig. 5 Para. 0062-0065), wherein the auxiliary current path and at least the first switch circuit are arranged in a parallel connection fashion (the protection circuit 200 is in parallel with respect to the switch MN1).
Yoshihara fails to disclose wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on.
Takahashi teaches (Fig. 1) a power converter circuit (10), wherein the protection circuit (50) disables the auxiliary current path (current path generated by the auxiliary circuit 20) during a period in which the first switch circuit (Sa1) is switched on (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on as disclosed in Takahashi to reduce the voltage applied across the resonance inductor (Para. 0010).

In re claim 3, Yoshihara discloses wherein the first reference voltage is a ground voltage (ground), and the second reference voltage is a supply voltage (input voltage E1).

Claims 5-6, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. Pub. No. 2007/0139839 A1), in view of Takahashi et al. (U.S. Pub. No. 2017/0373592 A1), and further in view of Pullen et al. (U.S. Pat. No. 10, 270, 342 B2).

In re claim 5, Yoshihara fails to disclose wherein the switching regulator is implemented in a chip, the protection circuit receives the auxiliary reference voltage via one pin of the chip, and the first switch circuit receives the first reference voltage via another pin of the chip.
Pullen teaches (Fig. 4) a switching regulator (400), wherein the switching regulator (400) is implemented in a chip (Fig. 13, Col. 15 lines 26-67 and Col. 16 lines 1-6), the protection circuit receives the auxiliary reference voltage via one pin of the chip, and the first switch circuit receives the first reference voltage via another pin of the chip (Fig. 13, Col. 15 lines 26-67 and Col. 16 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara to be implemented in a chip, as disclosed in Pullen to provide a switching regulator capable of being implemented in battery-operated devices, such as mobile phones, tablets, laptops, wearables, etc., to control the flow and direction of electrical power in the devices (Col. 1, lines 21-39).

In re claim 6, Yoshihara discloses wherein a noise level of the auxiliary reference voltage is lower than a noise level of the first reference voltage (Para. 0042-0061).

In re claim 11, Yoshihara discloses (Fig. 3) a first pin, arranged to receive a first reference voltage (input voltage node configured to receive the input voltage E1); 
a second pin, arranged to receive a second reference voltage that is different from the first reference voltage (ground node configured to receive the ground voltage); 
a third pin, arranged to output a pulsed voltage (output voltage node OUT1 configured to receive the output voltage V01); and 
a switching regulator (110), arranged to generate the pulsed voltage, wherein the switching regulator comprises: 
a first switch circuit (MP1), having a first connection node coupled to the first pin (source node of MP1 is coupled to the input voltage node of E1), and a second connection node coupled to the third pin (drain of MP1 is coupled to the node OUT1); 
a second switch circuit (MN1), having a first connection node coupled to the second pin (source of MN1 is coupled to the ground node), and a second connection node coupled to the third pin (drain of MN1 is coupled to the node OUT1); and 
a protection circuit (200), arranged to sense a voltage level at the first connection node of the first switch circuit (using the high side voltage detection circuit 201), and selectively enable an auxiliary current path in response to the voltage level at the first connection node of the first switch circuit (See Fig. 3 Para. 0042-0049 and Fig. 4 Para. 0050-0061), wherein the auxiliary current path and at least the first switch circuit are arranged in a parallel connection fashion (the protection circuit 200 is in parallel with respect to the switch MP1).
Yoshihara fails to disclose wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on.
Takahashi teaches (Fig. 1) a power converter circuit (10), wherein the protection circuit (50) disables the auxiliary current path (current path generated by the auxiliary circuit 20) during a period in which the first switch circuit (Sa1) is switched on (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on as disclosed in Takahashi to reduce the voltage applied across the resonance inductor (Para. 0010).
Yoshihara fails to disclose a power management integrated circuit (PMIC).
Pullen teaches a switching regulator (Fig. 4, switching regulator 400), wherein the switching regulator (400) is in a power management integrated circuit (PMIC) (Fig. 13, Col. 15 lines 26-67 and Col. 16 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara to be implemented in a power management integrated circuit (PMIC), as disclosed in Pullen to provide a switching regulator capable of being implemented in battery-operated devices, such as mobile phones, tablets, laptops, wearables, etc., to control the flow and direction of electrical power in the devices (Col. 1, lines 21-39).

In re claim 12, Yoshihara discloses (Fig. 3) wherein the first reference voltage is a supply voltage (input voltage E1), and the second reference voltage is a ground voltage (ground).

In re claim 14, Yoshihara discloses (Figs. 3-4) a fourth pin, arranged to receive an auxiliary reference voltage; wherein the protection circuit is further coupled to the fourth pin, and automatically enables the auxiliary current path according to a difference between the auxiliary reference voltage and the voltage level at the first connection node of the first switch circuit (Para. 0042-0061).

In re claim 15, Yoshihara discloses wherein a noise level of the auxiliary reference voltage is lower than a noise level of the first reference voltage (Para. 0042-0061).

In re claim 16, Yoshihara discloses (Figs. 3-4) wherein the protection circuit (200) comprises: an auxiliary transistor, having a control node coupled to the fourth pin (Fig. 4, Para. 0050-0061), a first connection node coupled to the first connection node of the first switch circuit (Fig. 4, Para. 0050-0061), and a second connection node coupled to the third pin (Fig. 4, Para. 0050-0061).

In re claim 17, Yoshihara discloses (Fig. 4) wherein a voltage level at the control node of the auxiliary transistor is constant (Fig. 4, Para. 0050-0061).

In re claim 19, Yoshihara discloses (Figs. 4-5) wherein the protection circuit comprises: an auxiliary transistor (Para. 0050-0065), having a control node coupled to the fourth pin (Para. 0050-0065), a first connection node coupled to the first connection node of the first switch circuit (Para. 0050-0065), and a second connection node coupled to the third pin (Para. 0050-0065).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. Pub. No. 2007/0139839 A1), in view of Takahashi et al. (U.S. Pub. No. 2017/0373592 A1), and further in view of Pullen et al. (U.S. Pat. No. 10, 270, 342 B2).

In re claim 11, Yoshihara discloses (Fig. 3) a first pin, arranged to receive a first reference voltage (ground node is configured to receive to the ground voltage); 
a second pin, arranged to receive a second reference voltage that is different from the first reference voltage (input voltage node configured to receive the input voltage node E1); 
a third pin, arranged to output a pulsed voltage (output voltage node OUT1 configured to receive the output voltage V01); and 
a switching regulator (110), arranged to generate the pulsed voltage, wherein the switching regulator comprises: 
a first switch circuit (MN1), having a first connection node coupled to the first pin (source node of MN1 is coupled to the ground node), and a second connection node coupled to the third pin (drain node of MN1 is coupled to the left node OUT1); 
a second switch circuit (MP1), having a first connection node coupled to the second pin (source node of MP1 is coupled to the input voltage node of E1), and a second connection node coupled to the third pin (drain node of MP1 is coupled to the node OUT1); and 
a protection circuit (200), arranged to sense a voltage level at the first connection node of the first switch circuit (using the low side voltage detection circuit 202), and selectively enable an auxiliary current path in response to the voltage level at the first connection node of the first switch circuit (See Fig. 3 Para. 0042-0049 and Fig. 5 Para. 0062-0065), wherein the auxiliary current path and at least the first switch circuit are arranged in a parallel connection fashion (the protection circuit 200 is in parallel with respect to the switch MN1).
Yoshihara fails to disclose wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on.
Takahashi teaches (Fig. 1) a power converter circuit (10), wherein the protection circuit (50) disables the auxiliary current path (current path generated by the auxiliary circuit 20) during a period in which the first switch circuit (Sa1) is switched on (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara wherein the protection circuit disables the auxiliary current path during a period in which the first switch circuit is switched on as disclosed in Takahashi to reduce the voltage applied across the resonance inductor (Para. 0010).
Yoshihara fails to disclose a power management integrated circuit (PMIC).
Pullen teaches a switching regulator (Fig. 4, switching regulator 400), wherein the switching regulator (400) is in a power management integrated circuit (PMIC) (Fig. 13, Col. 15 lines 26-67 and Col. 16 lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshihara to be implemented in a power management integrated circuit (PMIC), as disclosed in Pullen to provide a switching regulator capable of being implemented in battery-operated devices, such as mobile phones, tablets, laptops, wearables, etc., to control the flow and direction of electrical power in the devices (Col. 1, lines 21-39).

In re claim 13, Yoshihara discloses wherein the first reference voltage is a ground voltage (ground), and the second reference voltage is a supply voltage (input voltage E1).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 9, the prior art of record fails to disclose or suggest “wherein the protection circuit further comprises: a resistor-capacitor (RC) circuit, having a resistor and a capacitor, wherein a first end of the resistor is coupled to the auxiliary reference voltage, a second end of the resistor is coupled to the control node of the auxiliary transistor, a first end of the capacitor is coupled to the control node of the auxiliary transistor, and a second end of the capacitor is coupled to said one end of the inductor” in combination with other limitations of the claim. 

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the protection circuit further comprises: a resistor-capacitor (RC) circuit, having a resistor and a capacitor, wherein a first end of the resistor is coupled to the fourth pin, a second end of the resistor is coupled to the control node of the auxiliary transistor, a first end of the capacitor is coupled to the control node of the auxiliary transistor, and a second end of the capacitor is coupled to the third pin” in combination with other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838